DETAILED ACTION
This Office Action is in response to the communication filed on 05/11/2022.
Claims 1 – 4 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Deaver (US Publication 2008/0106241 A1) is the closest prior art to the subject matter being claimed in the claim 1. Deaver discloses in paragraph 57 that the power line communication device 138, 139, 135 may sample the voltage and current over a portion of one or more 60 hertz cycles to determine the power factor. The measurements are real-time actual measurements taken over multiple cycles. The power factor is derived from the obtained measurements by a process performed, according to the embodiment, a sensor device 115, a power line communication device, or a utility data processing center (e.g., power line server). The power line communication device 138, 139, 135 performs the process and then compares the derived power factor with a table of power factors (stored in memory) to determine the appropriate configuration for the capacitor bank 240. The power line communication device then transmits the control message to the switching circuit 234 causing the capacitor bank 240 to be configured as desired to adjust the power factor. Transmission of the control message is timed so that the change of the capacitive load provided by capacitor bank 130 at or a zero crossing near (e.g., within ten percent of zero crossing (temporally) or the voltage is less than ten percent of its peak) of the power signal (thereby reducing the surge). The process may be repeated to periodically adjust the power factor so as to achieve a desired power factor (e.g., a power factor approaching one).
 However, Deaver fails to particularly teach " the load control device being arranged for controlling the power supplied from the power supply inlet to the user devices on the power supply circuit, the load control device comprising an arrangement for balancing loads between a first phase on a first BUS and a second phase on a second BUS by calculating a required correction current by adding load currents from the first and second phases which are then divided by the number of phases to determine a load current needed in each to be balanced where the differences between this average and the actual current in each phase determines a balancing correction current order.”
Arditi et al (US Publication ) is the closest prior art to the subject matter being claimed in claim 1 above. Arditi discloses the graph 403 shows actual current 403a that is distorted by one or more electronic appliances in or associated with the homes H1-Hn 104a-n and/or the buildings B1-Bn 204a-n. The graph 403 also shows the ideal current 402a as a dotted line. The PF distortion caused by the electronic appliances may cause the actual current 403a to diverge from the ideal current 402a. The PF distortions are represented by shaded areas 404a-n. In these examples, the extent of distortion is exaggerated to make it clearly visible, but actual distortion may vary. Although examples shown are for a single-phase, analogous multi-phase corrections can be made, including also but not limited to phase imbalances. In those cases, for example, in a two phase system (or other polyphase electric power system), more energy may be fed into one phase as to compensate for higher load on that phase. This can be done, even if no PF correction is required, or along with a PF correction. Likewise, for a three phase system (or other polyphase electric power system), more or less power can be fed into each of the three phases at any given time, even if no PF correction is required, or along with a PF correction.  In some cases, the PF distortion may be a phase shift of the current versus the voltage that may be caused, for example, by capacitive or inductive loads. In one embodiment, the PF distortion may be more complicated because electronic appliances can distort the current waveform. The load represented by the electronic appliances can change over time. Accordingly, in one embodiment, the PF correction for a load may be continuously calculated and applied in real time. 
However, Arditi fails to particularly teach " the load control device being arranged for controlling the power supplied from the power supply inlet to the user devices on the power supply circuit, the load control device comprising an arrangement for balancing loads between a first phase on a first BUS and a second phase on a second BUS by calculating a required correction current by adding load currents from the first and second phases which are then divided by the number of phases to determine a load current needed in each to be balanced where the differences between this average and the actual current in each phase determines a balancing correction current order.”
Thus, the prior art of record do not teach or suggest individually or in combination " the load control device being arranged for controlling the power supplied from the power supply inlet to the user devices on the power supply circuit, the load control device comprising an arrangement for balancing loads between a first phase on a first BUS and a second phase on a second BUS by calculating a required correction current by adding load currents from the first and second phases which are then divided by the number of phases to determine a load current needed in each to be balanced where the differences between this average and the actual current in each phase determines a balancing correction current order.” as disclosed in the newly amended claim 1 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187